



EXHIBIT 10.1
Atlas financial holdings, inc.
This Agreement (the “Agreement”) constitutes the terms of a near-term incentive
plan between _________________ (the “Executive”) and Anchor Group Management,
Inc. (“AGMI”) a wholly owned indirect subsidiary of Atlas Financial Holdings,
Inc. (“Atlas”). This Agreement applies to the period of employment from
September 15, 2019 through December 31, 2020. The terms of this agreement are
intended to provide incentives aligned with Atlas’ current business activities,
challenges and retention objectives.
EMPLOYMENT
Title
_____________________________

INCENTIVE PLAN    
Annual Base Salary
$_____________ (the “Annual Base Salary”).

Retention/Severance    
A cash Retention Bonus equal to 30% of the Executive’s Annual Base Salary will
be paid in the first payroll following December 31, 2020 provided the Executive
remains employed by Atlas or one of its subsidiaries. To the extent that the
Executive is terminated for any reason other than “for cause” on or before June
30, 2021 and entitled to severance, any amount paid under this retention payment
will be deducted from any severance payment due. All other existing terms
relating to severance remain unchanged.
Incentive    
An Available Incentive Amount will be established based on an amount of 70% of
the Executive’s Annual Base Salary plus [ ] shares of AFH common stock. Actual
amounts paid up to this Available Incentive Amount are to be based on
achievement of Milestones as defined below.
Earned Incentive amounts will be paid in cash and stock from the Available
Incentive Amount to the executive based on the successful completion of key
business activities (“Milestones”) over the eighteen month period following the
date of this agreement as follows. Each of these activities are considered to be
critical to Atlas’ ongoing value creation, solvency and will increase cash flow
for the enterprise:





--------------------------------------------------------------------------------





Milestone
Earned Incentive Amount
Transition of at least $10 million of gross written paratransit premium to
AFG/NATL via AGMI underwriting agreement.
2% of the Available Incentive Amount for every $5 million of GWP up to a total
of 30% of the Available Incentive Amount
Written confirmation from insurance regulators regarding expense sharing between
ASI Pool Companies and AGMI/AIAI and cash payment of at least $5 million along
with continued commission payments from ASI Pool Companies to AGMI under the
terms of the existing MGA agreement.
2% of the Available Incentive Amount for every $1 million AGMI expense allocated
to insurance subsidiaries up to a total of 20% of the Available Incentive Amount
Placement of at least $10 million of non-paratransit gross written premiums to
an alternative market via an MGA agreement with AGMI.
2% of the Available Incentive Amount for every $5 million of GWP up to a total
of 30% of the Available Incentive Amount.
Sale or other disposition of an asset or assets generating cash/capital for AFH
or a subsidiary.
3% of the cash/capital from the transaction(s) up to a total of 20% of the
Available Incentive Amount



Not more than 1/6th of the Available Incentive Amount will be paid out in any
quarter with first available quarterly payment date being September 30, 2019.
Subsequent Periods
It is anticipated that this agreement will be replaced prior to December 31,
2020 based on Atlas’ business plans at that time; however, any Milestones
achieved prior to this date for which Earned Incentive Amounts have not been
paid will be included in the next payroll following Board or Directors approval
of same.

Bonus Determination
and Payment
The final determination of the Executive’s Earned Incentive Amounts will be
subject to approval by the Board of Directors based on the terms provided for
herein taking into account the recommendations of Atlas’ Chief Executive Officer
and of its Compensation Committee, and will consider all aspects of the
Executive’s and Atlas’ performance. Such amounts, subject to any timing and
payment restrictions set out herein, shall be paid in cash not later than 30
days following the completion of a given Milestone.

Stock-Based
Compensation
The stock portion of the Available Incentive Amount will be issued subject to
Atlas’ existing equity incentive plan.



This Agreement is intended to set out terms related to the retention and
incentive plan to which the Executive is entitled during the eighteen month
period subsequent to the date of this agreement. It does not otherwise modify
pre-existing employment or severance agreements.





